Citation Nr: 0737376	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

Entitlement to an effective date earlier than June 28, 1993, 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  He served in combat in Vietnam and was twice wounded 
in action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and November 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

In October 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress neurosis was 
denied a rating action of September 1980; although the 
veteran filed a timely notice of disagreement and the RO 
issued a Statement of the Case in February 1981, the veteran 
did not perfect his appeal by filing a substantive appeal.

2.  The veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received on June 28, 1993; 
the RO essentially reopened the claim on the basis of new and 
material evidence, other than service department records, 
namely a current diagnosis of PTSD.  


CONCLUSION OF LAW

Entitlement to an effective date prior to June 28, 1993, for 
the grant of service connection for PTSD is not established.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.150, 
3.151, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2005 and 
February 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2007).

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  

The veteran claims that the effective date for the award of 
service connection for psychiatric disability should be in 
1971, 1972, or in 1980, because he was hospitalized for 
symptoms of PTSD (albeit undiagnosed as such) in 1971 and 
1972 and because he had filed a claim in April 1980 for a 
"nervous condition," which he believes was actually PTSD 
that had not yet been diagnosed.

VA denied entitlement to service connection for a nervous 
disorder in a May 1972 rating decision.  Although the veteran 
was hospitalized with a diagnosis of schizophrenia in 
December 1971, the claim was denied because there was no 
evidence that it was incurred in service or within one year 
after discharge from service.  The veteran did not appeal 
this decision.  

The veteran then filed a claim of entitlement to service 
connection for nervous condition in April 1980.  In a July 
1980 rating action VA denied service connection for post 
traumatic neurosis on the basis that there was no medical 
evidence showing any diagnosis of or treatment for that 
disorder.  Although the veteran filed a timely notice of 
disagreement with this decision and was provided a Statement 
of the Case (characterizing the issue as post-traumatic 
stress neurosis) in response thereto, he did not perfect his 
appeal with the submission of a timely substantive appeal.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim, such as the veteran's, may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The veteran did not submit a claim to reopen his previously 
disallowed claim of entitlement to service connection for a 
nervous disorder/post-traumatic stress neurosis until June 
28, 1993.  By rating action in October 1993, the RO 
essentially reopened the claim on the basis of new and 
material evidence other than service department records, 
namely, medical evidence substantiating a diagnosis of PTSD.  
The RO granted service connection for PTSD, effective August 
12, 1993.  In a September 2002 rating decision, the RO found 
clear and unmistakable error in the October 1993 rating 
decision and assigned an effective date of June 28, 1993, was 
assigned on the basis that that was the actual date of the 
claim for service connection.  

There is no evidence revealing that the veteran indicated an 
intent to apply for service connection for PTSD between the 
final disallowance of the claim in September 1980 and the 
date of receipt of the claim to reopen on June 28, 1993.  As 
the record contains no such communication or action from the 
veteran during the interim period, there is no factual or 
legal basis to assign an effective date earlier than June 28, 
1993.  

Because June 28, 1993, is the date of receipt of the reopened 
claim and the claim was reopened on the basis of new and 
material evidence other than service department records, June 
28, 1993, is the proper effective date for the grant of 
service connection.

In reaching this decision the Board considered the veteran's 
testimony concerning the purported misconduct of VA employees 
which led him to stop pursuing a prior claim.  The law 
provides, however, that without a perfected appeal, the 
underlying rating decision is final.  38 U.S.C.A. § 7105 
(West 2002).  Hence, the argument pertaining to VA employee 
misconduct, even if true, is one based on a claim for 
equitable relief, and not law, and the Board has no 
jurisdiction to offer an award based on equity.  Cf.  Harvey 
v. Brown, 6 Vet.App. 416, 425 (1994).

Finally, the Board considered the benefit-of-the-doubt 
doctrine with respect to this claim but has determined that 
it is not applicable to this claim because the preponderance 
of the evidence is against the claim for post traumatic 
stress disorder.


ORDER

Entitlement to an effective date earlier than June 28, 1993, 
for the grant of service connection for PTSD, is denied.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his service-connected PTSD.  The 
Board, however, is unable to decide this matter on the 
current record.  In this regard, the most recent treatment 
records date from 2004.  At the videoconference hearing 
before the undersigned, the veteran testified that he 
receives mental health treatment from a Vet Center as well as 
from his private psychiatrist.  Only a single October 2004 
Vet Center Intake form and a June 2004 letter from the 
veteran's private psychiatrist are of record.  Furthermore, 
the veteran has not been afforded a VA examination since June 
2004.  Therefore, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  In any event, the 
RO should obtain all up-to-date VA 
medical records for the veteran.

2.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  All indicated studies 
must be performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examiner must address the 
current degree of social and industrial 
impairment resulting from the service-
connected PTSD alone, to include whether 
it renders the veteran unemployable.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

To the extent possible, the 
manifestations of the service-connected 
PTSD must be distinguished from those of 
any other diagnosed psychiatric disorder.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner must opine whether it is at 
least as likely as not that the disorder 
is etiologically related to service or 
was caused or worsened by PTSD.  A 
complete rationale must be offered for 
any opinion provided.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, the RO should take 
appropriate corrective action.

5.  The RO should then readjudicate the 
claim under all appropriate statutory 
and regulatory provisions and legal 
theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided 
with a supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise 


notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


